Citation Nr: 1434550	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-21 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an effective date earlier than March 20, 2000 for service connection for an acquired psychiatric disorder. 

2. Entitlement to an effective date earlier than April 26, 1999, for the grant of service connection for right knee recurrent subluxation.  

3. Entitlement to an effective date earlier than April 26, 1999, for the grant of service connection for left knee recurrent subluxation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from August 1976 to December 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied entitlement to earlier effective dates for the Veteran's service-connected disabilities.  

With respect to the Veteran's claims for an effective date prior to April 26, 1999 for the assignment of additional disability ratings for recurrent subluxation of his knees, the Board notes that historically, in March 1995, the RO granted compensable 10 percent evaluations for the chondromalacia of the Veteran's knees under Diagnostic Code 5299-5019 for painful or limited motion of a major joint or group of minor joints, effective June 17, 1993, the date the claim for increase was received and which the Veteran had continuously prosecuted his claims for increase.  In October 1995, the Veteran submitted a notice of disagreement pertaining to the March 1995 rating decision, however, the RO did not issue a statement of the case (SOC).  Thus, the Veteran's October 1995 notice of disagreement has remained pending and the March 1995 rating decision did not become final regarding evaluation of the Veteran's service-connected bilateral knee chondromalacia disabilities.  Accordingly, the Veteran's claims for an effective date prior to April 26, 1999 for the award of separate 10 percent evaluations for recurrent subluxation of the knees will be reviewed on a de novo basis dating since his claim for increase for chondromalacia of the bilateral knees was received on June 17, 1993.  38 C.F.R. § 20.302.  

In addition, regarding the Veteran's claim for an earlier effective date prior to March 20, 2000 for service connection for psychiatric disability, the Board observes that a July 2005 statement from the Veteran, which was addressed to the Board and received within 60 days of the June 2005 SOC that denied entitlement to an effective date prior to March 20, 2000 for the grant of service connection for psychiatric disability, constitutes a timely substantive appeal as to the award of service connection for psychiatric disability, effective March 20, 2000.  Accordingly, the Veteran's claim for an effective date prior to March 20, 2010 for the award of service connection for psychiatric disability will be reviewed on a de novo basis dating since the claim to reopen was received on March 20, 2010.  38 C.F.R. § 20.302.  

In September 2011 and June 2012 respectively, the Veteran presented testimony in support of his claims on appeal at the RO before a DRO and the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with claims file.

During the September 2011 DRO hearing, the Veteran withdrew his claims of entitlement to an effective date prior to June 17, 1993 for the assignment of compensable evaluations for chondromalacia of his knees.  As such, these issues are no longer before the Board for appellate consideration.  See 38 § 20.204(c) (2013).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1. In an unappealed April 1985 rating decision, the RO granted service connection for chondromalacia of the Veteran's bilateral knees and assigned noncompensable evaluations, effective December 15, 1984.  

2. A review of the claims file and virtual records reveals that there was no formal claim, informal claim, or written intent to file a claim for increase for chondromalacia of the bilateral knees prior to June 17, 1993. 

3. The evidence of record shows that the Veteran's service-connected right knee chondromalacia led to an associated objective recurrent subluxation of his right knee at the time his claim for increase for chondromalacia was received on June 17, 1993.  

4. The evidence of record shows that the Veteran's service-connected left knee chondromalacia led to an associated objective recurrent subluxation of his left knee at the time his claim for increase for chondromalacia was received on June 17, 1993.  

5. A February 1998 rating decision denied entitlement to service connection for a psychiatric disability based on the determination that the evidence did not show that a psychiatric disability was incurred in or caused by military service.  The Veteran perfected an appeal; however, he withdrew his claim for service connection for a psychiatric disability in November 1999.

6. On March 20, 2000, the Veteran sought to reopen his previously denied claim of entitlement to service connection for a psychiatric disability, which was granted by the RO in a March 2004 rating decision, effective March 20, 2000.  The Veteran perfected an appealed as to the effective date assigned for the grant of service connection.

7. A review of the claims file and virtual records reveals that there was no formal claim, informal claim, or written intent to file a claim for service connection for a psychiatric disability prior to March 20, 2000. 


CONCLUSIONS OF LAW

1. The April 1985 rating decision that granted service connection for chondromalacia of the Veteran's bilateral knees and assigned noncompensable evaluations, effective December 15, 1984, is final.  38 U.S.C.A. §7105 (West 2002 and Supp. 2012); 38 C.F.R. §§ 20.200 (2013).

2. An earlier effective date of June 17, 1993, for the Veteran's service connected right knee recurrent subluxation evaluated as 10 percent disabling, is warranted.  38 U.S.C.A. §§ 5107, 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400 (2013). 

3. An earlier effective date of June 17, 1993, for the Veteran's service connected left knee recurrent subluxation evaluated as 10 percent disabling, is warranted.  38 U.S.C.A. §§ 5107, 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400 (2013).

4. The February 1998 rating decision that denied entitlement to service connection for psychiatric disability is final.  38 U.S.C.A. §7105 (West 2002 and Supp. 2012); 38 C.F.R. §§ 20.200 (2013).

5. The criteria for an effective date prior to March 20, 2000 for service connection for adjustment disorder with depression have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Board begins by noting that as service connection for recurrent subluxation of the right and left knees and a psychiatric disability was awarded and initial ratings and effective dates were assigned during the appeal, the notice requirements of 38 U.S.C.A. §  5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has fulfilled its duty to assist the claimant.  VA has obtained the Veteran's service treatment records and VA treatment records dating since 1993.  Additional development was carried out after the claims of entitlement to earlier effective dates were received; however, it pertained to the Veteran's claims for increased ratings for his service-connected bilateral knee and psychiatric disabilities.  Oftentimes with earlier-effective-date claims, the evidence necessary to determine whether an earlier effective date is warranted is already in the claims file.  That is the situation with this case.  VA also did not provide the Veteran with an examination in connection with the earlier-effective-date claims (VA provided the Veteran with an examination in connection with other claims).  This issue would not warrant an examination as it does not meet the statutory requirements for entitlement to a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); see also 38 C.F.R. § 3.159(c)(4)(A)-(C). 

The Veteran was afforded a DRO hearing pertaining the issues on appeal in September 2011 and a Travel Board hearing in June 2012 before the undersigned Veterans Law Judge during which he presented oral argument in support of his claims.  During the Board hearing, the Veteran testified that he believed that he put in a claim for an earlier effective date at some point in the mid-1990s, however, he failed to follow up on it as he was having personal problems around that time.  The Board has thoroughly reviewed his claims file and virtual records with this testimony in mind.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the DRO and/or Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran and his representative, through their testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate his claims.  Thus, the Board finds that, consistent with Bryant,  the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In sum, there is no evidence of any VA error in assisting the appellant that reasonably affects the fairness of this adjudication.  The Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claims.  Hence, the case is ready for adjudication.

II. Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  The earliest date that it is factually ascertainable that an increase in disability occurred may be assigned if the request for an increase is received within one year from such date, otherwise, the date of receipt of claim must be assigned.  See 38 C.F.R. § 3.400(o)(2). 

Under 38 C.F.R. § 3.155(a), the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18  1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Further, in MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157.  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id.  (Emphasis added); see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established.")  In other words, case law and VA regulations are clear that a VA medical record does not constitute an informal claim except for when the disability being treated was already service connected.

A previous determination which is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Factual Background and Analysis 

(a). Entitlement to an effective date prior to April 26, 1999 for the award of additional 10 percent evaluations for slight recurrent subluxation of the Veteran's bilateral knees associated with service-connected bilateral chondromalacia

The Veteran essentially contends that an earlier effective date of December 15, 1984, the date following his discharge from service, is warranted for the assignment of separate evaluations for recurrent subluxation or instability of his bilateral knees.  

On review, the Board finds that an effective date prior to June 17, 1993 for the grant of separate 10 percent evaluations for recurrent subluxation of the Veteran's knees associated with service-connected chondromalacia is not warranted.  

Historically, in an April 1985 rating decision, the RO granted the Veteran's January 1985 claim for service connection for chondromalacia of the bilateral knees and noncompensable evaluations were assigned, effective December 15, 1984, the date following the Veteran's discharge from active service.  The rating decision explained that the Veteran failed to report for VA examination to evaluate his bilateral chondromalacia and that his service records did not provide sufficient information to permit the assignment of a greater evaluation.  The Veteran was notified of that decision in an May 1985 notice letter, which further advised the Veteran the noncompensable evaluations assigned for chondromalacia of his bilateral knees would be reviewed at such time as he is willing to report for a VA examination.  The Veteran did not perfect an appeal as to the noncompensable evaluations assigned for chondromalacia of his bilateral knees and the April 1985 rating decision is therefore final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.200 (2013).

A previous determination which is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  The AVLJ conducting the June 2012 hearing explained this information to the Veteran during the hearing and the Veteran clarified that he was not alleging CUE in any prior rating decision.  Should the Veteran allege that the April 1985 rating decision that granted service connection for chondromalacia of the bilateral knees and assigned non compensable evaluations contains CUE in the future, he is not precluded from submitting a claim for entitlement to an earlier effective date based on CUE in the April 1985 rating decision at that time.  

There is no evidence in the claims file or in virtual records that the Veteran filed a claim for increase for his service-connected bilateral knee disability at any time prior to June 17, 1993.  Moreover, VA treatment records dating prior to June 17, 1993 contain no mention of any complaints or findings pertaining to the Veteran's knees.  Thus, there are no VA treatment records that may be construed as a an informal claim for increase for the Veteran's service-connected chondromalacia of his bilateral knees at any time prior to June 17, 1993.   

In March 1995, the RO granted compensable 10 percent evaluations for the chondromalacia of the Veteran's right and left knees under Diagnostic Code 5299-5019 for painful or limited motion of a major joint or group of minor joints, effective June 17, 1993, the date the claim for increase was received and since which the Veteran has continuously prosecuted his claim.  

In a January 2004 rating decision, the RO confirmed and continued the 10 percent disability ratings for service-connected chondromalacia of the Veteran's bilateral knees based on painful or limited motion under Diagnostic Code 5019, and granted separate 10 percent disability ratings for recurrent subluxation of the Veteran's right and left knees under Diagnostic Code 5257, effective April 26, 1999, the date on which the RO found objective medical evidence established instability of the knees.  

In evaluating knee disabilities, separate evaluations may be assigned for knee disability manifested by limitation of motion and recurrent subluxation or lateral instability of the knee.  See VAOPGCPREC 23-97; see also 38 C.F.R. § 4.14.

A review of the evidence of record dating since the Veteran's June 17, 1993 claim for increase for his service-connected bilateral knee disabilities shows that following VA examination of the Veteran's knees in October 1994, the examiner diagnosed bilateral medial patellar plaque causing medial patellar subluxation.  

In light of the foregoing, the Board will establish the effective date as June 17, 1993, for the grant of separate 10 percent ratings for recurrent subluxation or lateral instability of the Veteran's right and left knees, which is the date of receipt of the Veteran's claim for increase for his service-connected chondromalacia of his bilateral knees. 

(b) Entitlement to an effective Date Prior to March 20, 2000 for Service Connection for Psychiatric Disability 

The Veteran contends that the effective date of his service-connected psychiatric disability should be December 15, 1984, the date following his discharge from active service.  

The RO received a claim for service connection for "psychological problems" from the Veteran on September 15, 1997.  In a February 1998 rating decision, the RO denied entitlement to service connection for major depressive reaction.  The Veteran perfected an appeal as to this issue in October 1998, and in a November 1999 DRO rating decision, the RO confirmed and continued the denial of service connection for major depression.  In a November 1999 statement, the Veteran effectively withdrew his claim for service connection for psychiatric disability by stating that he accepted the decision concerning service connection for major depression. 

Correspondence received from the Veteran on March 20, 2000 indicated that he wished to reopen his claim for service connection for depression, which he claimed as secondary to pain and functional limitation associated with his service-connected bilateral knee chondromalacia.  In a March 2004 decision, the RO granted entitlement to service connection for adjustment disorder with depression, effective March 20, 2000, the date the claim to reopen was received.  

On review, the Veteran's statements and testimony of record essentially indicate that he is entitled to an earlier effective date for the grant of service connection for psychiatric disability because he has suffered from psychiatric disability associated with his early medical discharge from service and pain and functional limitations associated with his service-connected knee disability which was the cause of his early medical discharge since he was discharged from service on December 14, 1984.  

The Veteran initially filed a claim for service connection for psychiatric disability in September 1997.  The Veteran perfected an appeal as to his claim for service connection for a psychiatric disability, however, following readjudication of the claim by a DRO in the November 1999 supplemental statement of the case, which confirmed and continued the denial of service connection for psychiatric disability, correspondence received from the Veteran in November 1999 indicated that he "accepted [VA's] decision concerning his claim for service connection for major depression."  Such correspondence was deemed a withdrawal of the Veteran's claim for service connection for psychiatric disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  While the withdrawal did not preclude the Veteran from filing a new substantive appeal as to his claim for service connection for psychiatric disability, his correspondence received by VA on March 20, 2000 indicating that he wished to reopen his claim for service connection for psychiatric disability was not received within 60 days of issuance of the November 1999 SSOC and therefore cannot be considered a new substantive appeal.  38 C.F.R § 20.204 (c).

The February 1998 rating decision that denied entitlement to service connection for psychiatric disability is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.200 (2013).  A previous determination which is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  The AVLJ conducting the June 2012 hearing explained this information to the Veteran during the hearing and the Veteran clarified that he was not alleging CUE in any prior rating decision.  Should the Veteran allege that the February 1998 rating decision that denied entitlement to service connection for psychiatric disability contains CUE in the future, he is not precluded from submitting a claim for entitlement to an earlier effective date based on CUE in the February 1998 rating decision at that time.  

In light of the foregoing, the statement received from the Veteran in March 2000 was appropriately deemed as a new claim to reopen the previously denied claim for service connection for psychiatric disability.  There is no evidence in the claims file or in virtual records that the Veteran filed a new claim for service connection for psychiatric disability at any time between November 29, 1999 when his withdrawal of the claim was received and on March 20, 2000, the date on which his claim to reopen was received.  

To the extent that the Veteran asserts that his VA treatment should be considered an informal claim for service connection for psychiatric disability, as noted above, the Federal Circuit has found that a medical report would only be considered an informal claim when such report related to treatment of a disability for which service connection had already been established.  Although VA must give a sympathetic reading to all potential claims, the Federal Circuit stood firm in holding that a VA treatment record cannot constitute an informal claim for service connection.  The holding in MacPhee applies to the facts in this case.  Thus, entitlement to an effective date prior to March 20, 2000 for the grant of service connection for psychiatric disability is not warranted based upon the application of law to the facts of this case.  

For the reasons described above, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than March 20, 2000, for the award of service connection for psychiatric disability.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an effective date of June 17, 1993, for an award of a separate 10 percent disability rating for recurrent subluxation of the right knee associated with service-connected chondromalacia is granted, subject to the laws and regulations governing monetary awards. 

Entitlement to an effective date of June 17, 1993, for an award of a separate 10 percent disability rating for recurrent subluxation of the left knee associated with service-connected chondromalacia is granted, subject to the laws and regulations governing monetary awards. 

Entitlement to an effective date prior to March 20, 2000 for the grant of service connection for adjustment disorder with depression is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


